Dillon, J.,
concurs in the conclusion of reversal reached by the foregoing opinion, but does not wish to be bound by the reasoning employed, nor by the construction given of the entire statute in detail; nor does he wish to be committed to the construction given by majority opinion in Stemple v. Herminghouser, to the constitutional provision, art. 1, sec. 22; and holds that the Constitution confers upon resident foreigners the right to transmit as well as to acquire by descent.
Lowe, Ch. J., and Weight, J., adhere to the construction of the statute as given in the cases of Krogan v. Kinney and Rheim v. Robbins. They indorse the reasoning in those cases and the construction given to the statute therein, and dissent toto cmlo from the foregoing opinion.
This division of opinion would result in the order that the judgment of the District Court stand affirmed; but, in view of the peculiar facts of this case, we are agreed in ordering that the judgment of the District Court be set aside, and the plaintiff’s suit or claim be dismissed without prejudice.